DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment responsive to the non-final Office Action dated August 4, 2020 was submitted on December 3, 2020.  Claims 1, 5 and 6 were amended.  Claims 11 and 12 were added.  Claims 1-12 are currently pending.
Applicant's arguments have been fully considered but they are not persuasive and the 35 U.S.C. § 112(b) and prior art rejections of claims 1-10 have been maintained as detailed below.  The new limitations added to claim 1 have also been addressed below.  New rejections of the claims 1-10 have also been made and new claims 11 and 12 have also been rejected as detailed below.
Claim Objections
Claim 1 is objected to because of the following informalities: in line 12 “the first plastic material” should be changed to “the second plastic material”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites that the primer contains a first polymer that is “free of the first plastic material and the second plastic material”.  The first and second plastic materials in claim 1 are selected from polyoxyalkylene, polycarbonate (PC), polyester, polyolefin, poly(meth)acrylate, polyamide, vinyl aromatic (co)polymer, ASA, ABS, AES, polyarylene ether, polysulfone, polyphenylene sulfide, polyurethane, polylactide, a halogen- containing polymer, a polymer containing imide groups, cellulose ester, silicone polymer, and thermoplastic elastomer.  Claim 1 therefore excludes these polymers as primers when they are the first and second plastic materials.  The specification, however, does not provide written support for a primer containing a first polymer that is free of poly(meth)acrylate or polyester.  Moreover, the specification discloses that the primer is substantially free of: polyoxyalkylenes; polycarbonates (PC); polybutylene terephthalates (PBT); polyethylene terephthalates (PET); polyethylene; polypropylene; 
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention as evidenced by Hansen, Chapter 5, “Methods and Characterization – Polymers”, in “Hansen Solubility Parameters: A User's Handbook” (2nd edition, Taylor & Francis Group (2007) and Garagheizi et al., “New Procedure to Calculate the Hansen Solubility Parameters of Polymers”, J. App. Poly. Sci., vol. 35 U.S.C. §103, pp. 31-36 (2007).
Claim 1 recites that the first polymer has “a weighted quadratic distance of the Hansen parameter (Ra)2 from one another of more than 22 MPa”.  According to the specification, (Ra)2 is determined according to the following formula: 

    PNG
    media_image1.png
    27
    365
    media_image1.png
    Greyscale

wherein δD is the Hansen parameter for the dispersion forces, δP is the Hansen parameter for the polarity, and δH is the Hansen parameter for the hydrogen bridge bonds (¶¶ 9-10 of the instant specification).  Also according to the specification, the values of the individual Hansen parameters δD, δp and δH for the relevant plastics materials or polymers are determined according th full ¶ of Hansen).  According to Hansen, the calculated data “can be generated and treated in various ways to arrive at the values of interest” (pg. 95, 3rd full ¶ of Hansen).  Also according to Hansen, the data for determining the Hansen solubility parameters is generated by contacting the polymer with “40-45 well-chosen liquids”, evaluating the affinity of the polymer for the different solvents and dividing the solvents into two groups, one which is considered “good” and the other which is considered “bad” (pg. 95, 3rd full ¶ of Hansen).  As established by Hansen, the Hansen solubility parameters for a polymer vary depending on the number and type of solvents selected, the observed behavior and the subjective evaluation of whether a particular solvent is “good” or “bad”.  The Hansen solubility parameters for a given polymer is therefore not a defined property of the polymer but, rather, is a variable that depends on various factors used in its determination.  In addition, as evidenced by Garagheizi, when determining Hansen solubility parameters for a polymer, “[w]hat is considered a good or bad solvent varies according to the level of interaction being studied” (pg. 32, right hand column, 2nd full ¶ of Garagheizi).  The recitation of the “weighted quadratic distance of the Hansen parameter (Ra)2” as recited in claim 1 therefore renders the claim indefinite.  Moreover, the language of the claim which requires determining the Hansen solubility parameters for the polymers of interest is such that a person of ordinary skill in 
Claims 2, 4 and 5 also recited recite the “weighted quadratic distance of the Hansen parameter (Ra)2” and are therefore also indefinite for the reasons set forth above with respect to claim 1.  Claims 2-12 depend either directly or indirectly from claim 1 and are therefore also indefinite for the reasons set forth above with respect to claim 1.  Claim 6 depends from claim 5 and is therefore also indefinite for the reasons set forth above with respect to claim 5.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Juhl et al. (“Predicting the Laser Weldability of Dissimilar Polymers”, Polymer, 54, pp. 3891-3897, May 31, 2013, cited in previous Office Action) in view of Katayama et al. (U.S. Patent Application Publication No. 2007/0134504 A1, cited in previous Office Action).
Regarding claim 1, Juhl discloses a method for welding two different plastics materials (Abstract and Title of Juhl, laser weldability of dissimilar polymers) comprising: providing a first plastic material having a surface to be welded, the first plastic material selected from polvoxyalkylene, polycarbonate (PC), polyester, polyolefin, poly(meth)acrylate, polyamide, vinyl aromatic (co)polymer, ASA, ABS, AES, polyarylene ether, polysulfone, polyphenvlene sulfide, polyurethane, polylactide, a halogen- containing polymer, a polymer containing imide groups, cellulose ester, silicone polymer, and thermoplastic elastomer (XXX); providing a second plastic material having a surface to be welded, the second plastic material having a weighted quadratic distance of the Hansen parameter (Ra)2 from the first plastic material of more than 22 MPa, the first plastic material selected from polyoxyalkylene, polycarbonate (PC), polyester, polyolefin, poly(meth)acrylate, polyamide, vinyl aromatic (co)polymer, ASA, ABS, 2 of 24.4 MPa and PS/HDPE with an Ra2 of 38.7 MPa; Ra2 calculated for each polymer pair using the Fit R2 data from Table 9 and the equation provided on [0009] of the application; claim only requires one of the recited polymer types for the first and second polymers); and welding the first plastic material surface to the second plastic material surface (Tables 9 and 10, pg. 3896 of Juhl, welding polymer pairs include PMMA/PC and PS/HDPE).
Juhl does not specifically disclose providing a primer that contains a first polymer that has a weighted quadratic distance of the Hansen parameter (Ra)2 from the first plastic material and the second plastic material less than 22 Mpa at the surfaces to be joined at the time of welding, the primer being substantially free of polyamide, polystyrene and thermoplastic elastomer; disposing the primer on at least one of the first plastic material surface and the second plastic material surface.  Katayama, however, discloses a laser welding method for dissimilar polymer materials in which a third resin member having compatibility with both a first and second resin member is interposed between the layers being welded ([0062] of Katayama).  Katayama specifically discloses using materials for the third resin member which have a solubility parameter between that of the material of the first and second layers ([0065] of Katayama).  According to Katayama, the method allows layers of dissimilar material which otherwise could not be satisfactorily laser welded together to be satisfactorily joined together using laser welding ([0007]-[0008] of Katayama).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a 2 from each of the layers being welded together (i.e., PMMA/PC or PS/HDPE) which is less than that of the layer pair (i.e., an Ra2 of < 24.4 MPa for laser welding PMMA/PC and < 38.7 MPa for laser welding PS/HDPE).  Juhl in view of Katayama therefore suggest a range (i.e., <24.4 MPa and <38.7 MPa) that overlaps with that recited in claim 1 (i.e., <22 MPa) which would render the claimed method obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Regarding the limitation that the primer is free of the first plastic material and the second plastic material, Katayama is not limited to any specific material but teaches generally using a resin material that has a solubility parameter similar to the two materials being joined ([0063] of Katayama).  Accordingly, Katayama suggests using any resin material meeting this criteria, including resin materials other than polyamides, polystyrenes and thermoplastic elastomers.  In addition, while Katayama discloses that the third resin member or primer comprises a polymer 
Regarding claim 2, Juhl discloses that the two different plastics materials have a weighted quadratic distance of the Hansen parameter (Ra)2 from one another of more than 25 MPa (Tables 9 and 10, pg. 3896 of Juhl, welding polymer pairs include PS/HDPE with an Ra2 of 38.7 MPa; Ra2 calculated using the Fit R2 data from Table 9 and the equation provided on [0009] of the application).
Regarding claim 3, Juhl discloses that the plastics materials to be joined in each case consist of more than 40 wt.% of at least one polymer, based in each case on the total plastics material (pg. 3893, left column, last full paragraph of Juhl).
Regarding claim 4, neither Juhl nor Katayama specifically disclose that the polymer of the primer has a weighted quadratic distance of the Hansen parameter (Ra)2 from the two plastics materials of less than 17 MPa.  Juhl, however, discloses laser welding PMMA/PC with a distance Ra2 of 24.4 MPa and Katayama specifically discloses using a material for the third resin member which has a solubility parameter between that of the material of the first and second layers ([0065] of Katayama).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a layer of polymer material having a distance of the Hansen parameter (Ra)2 less than that of PMMA and PC in the method of laser welding these materials as disclosed in Juhl.  Moreover, Juhl discloses that Hansen solubility 2 when paired with each of the layers being welded together (i.e., PMMA/PC or PS/HDPE) which is less than that of the layer pair (i.e., an (Ra)2 of < 24.4 MPa for laser welding PMMA/PC).  Juhl in view of Katayama therefore suggest an Ra2 range (i.e., <24.4 MPa) that overlaps with that recited in claim 4 (i.e., <17 MPa) which would render the claimed method obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Regarding claim 7, Katayama discloses that the polymer contained in the primer is substantially free of maleic acid anhydride groups ([0065] of Katayama, examples of third resin do not contain recited reactive groups; no disclosure of third resin containing recited reactive groups).
Regarding claim 10, since Juhl in view of Katayama render the method of claim 1 obvious as set forth above with respect to claim 1, Juhl in view of Katayama therefore suggest an object produced according to the welding method of claim 1.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Juhl in view of Katayama as set forth above with respect to claim 1 and further in view of Epstein et al. (U.S. Patent Application Publication No. 2007/0084550 A1) and Quillen et al. (U.S. Patent Application Publication No. 2011/0165772 A1).
Regarding claim 8, Juhl does not specifically disclose that the primer contains at least one solvent in an amount of 10-90% by weight of the solvent based on the total weight of the primer.  Epstein, however, discloses improving weld between dissimilar plastics by coating one of the plastics with a bonding material (Abstract of Epstein).  Epstein discloses dissolving the polymer bonding material in a solvent and coating the plastics material with the resulting polymer solution ([0029] of Epstein).  Epstein does not specifically disclose the solvent content of the solution.  Quillen, however, disclose polymer coating solutions having a polymer resin content of at least 5 wt% ([0028] of Quillen).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a solution containing at least 5 wt% polymer as taught by Quillen and Epstein as a primer in the modified welding method.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.  Regarding the solvent content of the solution, Quillen clearly teaches a solvent content range (i.e., >up to 95 wt.%) that overlaps with that recited in claim 8 (i.e., 10-90 wt%) which would render the claimed method obvious to In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).  
Claim 9 is rejected under 35 U.S.C. §103 as being unpatentable over Juhl in view of Katayama, Epstein and Quillen as set forth above with respect to claim 8 and further as evidenced by Monument Chemical, Technical Product Information for Tetrahydrofuran (https://monumentchemical.com/uploads/files/TDS/THF%20-%20TDS.pdf, cited in previous Office Action) and Millipore Sigma, Cyclohexanone Product Information (https://www.emdmillipore.com/US/en/product/Cyclohexanone,EMD_CHEM-CX2335, cited in previous Office Action).  
Regarding claim 9, neither Epstein nor Quillen specifically disclose that the at least one solvent has a vapor pressure at 20°C of from 1 to 600 hPa.  Epstein, however, discloses solvents such as THF and cyclohexanone both of which have vapor pressures in the claimed range as evidenced by Monument Chemical and Millipore Sigma.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Juhl in view of Katayama as applied to claim 1 above and further in view of Fujita (Japanese Patent Publication No. JP 2011-240497A, machine language translation provided and cited below).
Regarding claim 5, Katayama does not specifically disclose that the primer contains a second polymer which is different from the first polymer and has a weighted quadratic distance of the Hansen parameter (Ra)2, from one of the plastics materials to be joined of less than 22 MPa.  Fujita, however, discloses a method for joining members made of dissimilar plastic materials wherein an intermediate material made of a polymer alloy is arranged between the two members (Abstract of Fujita).  According to Fujita, the polymer alloy contains a first resin 2 of less than 22 MPa) which would therefore render the claimed method obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Juhl in view of Katayama and further in view of Fujita as applied to claim 5 above and further in view of Katahira (Japanese Patent Publication No. JP 2002-18961A, machine language translation provided and cited below).
Regarding claim 6, Fujita does not specifically disclose that the content of the second polymer on the primer is 1-40 wt.  Katahira, however, discloses using an alloy resin material comprising first and second resin materials as an intermediate material for promoting the welding of dissimilar plastic materials (Abstract of Katahira).  According to Katahira, the mixing ratio of the first and second resin material may be 10:90 to 90:10 ([0017] of Fujita).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use the mixing ratio of first and second resins of Katahira in the modified method.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.  Fujita clearly teaches a resin content range (i.e., 10 to 90 wt.%) that overlaps with that recited in claim 6 (i.e., 1-40 wt.%) and which would therefore render the claimed method obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Response to Arguments
Applicant's arguments filed May 5, 2020 have been fully considered but they are not persuasive.
With regard to the rejection under 35 U.S.C. §112(b), the applicant asserts that numerous books and articles have been written describing Hansen solubility parameters, the references cited in the Office Action use Hansen solubility parameters and that the Applicant’s disclosure provides examples and teaches that the values of these parameters can be determined using available software (pp. 7-10 of the amendment).  As a result, the applicant asserts that one of skill in the art could have readily calculated Hansen solubility parameters and that the claims as a result are definite (pg. 11, 4th full ¶ of the amendment).  As established by Hansen, however, the Hansen solubility parameters for a polymer vary depending on the number and type of solvents selected, the observed behavior and the subjective evaluation of whether a particular solvent is “good” or “bad” (pg. 95, 4th full ¶ of Hansen).  The Hansen solubility parameters for a given polymer are therefore not a defined property of the polymer but, rather, a variable that depends on various factors used in their determination.  In addition, as evidenced by Garagheizi, when determining Hansen solubility parameters for a polymer, “[w]hat is considered a good or bad solvent varies according to the level of interaction being studied” (pg. 32, right hand column, 2nd full ¶ of Garagheizi).  While the specification discloses that software can be used to determine the Hansen solubility parameters, there is no disclosure in the specification of the solvents used to evaluate polymer solubility or the criteria applied to determine if a solvent is “good” or “bad”.  Moreover, different solvents and different criteria for determining whether a solvent is “good” or “bad” would affect the parameters as determined by the software.  Juhl in fact discloses that experimentally determined Hansen parameters differed significantly from published values (pg. 2” as recited in claim 1 without specifying the criteria used to determine those parameters therefore renders the claim indefinite.  Moreover, the language of the claim which requires determining the Hansen solubility parameters for the polymers of interest without providing the criteria by which those parameters would be determined is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement (See MPEP §2173.02).
With regard to the rejection over Juhl in view of Katayama, the applicant asserts that Katayama does not exemplify any non-polyamide resins (pp. 7-9 of the amendment), Juhl does not disclose polyamide (pg. 9 of the amendment) and that claim 1 has been “amended to exclude the resin of Katayama” (pg. 10, 3rd
The applicant also asserts that the rejection is improper because it lacks predictability and reasonable expectation of success (pp. 10-12 of the amendment).  In particular, the applicant asserts that Katayama and Juhl explicitly teach that welding polymers is not predictable (pg. 12, 2nd full ¶ of the amendment).  While Juhl discloses that welding dissimilar polymers is still largely trial and error (Abstract of Juhl), Juhl discloses that Hansen solubility parameters determined experimentally can be used to predict weldability of dissimilar polymers (pg. 3896, conclusion, 2nd ¶ of Juhl).
The applicant also asserts that Juhl is limited to welding polyamide to polyamide with a polyamide intermediate layer and that comparative example 1 of Katayama illustrates that a polymer alloy third layer did not improve weld strength (pg. 12, 3rd full ¶ of the amendment).   Katayama, however, discloses that resins other than polyamide can be used as the first and second resin, including polypropylene and styrene-acrylonitrile ([0032], [0056] of Katayama).  In addition, comparative example 1 of Katayama does not include a third resin (pg. 6, Table 1 of Katayama).  While comparative example 2 of Katayama used an alloy of the first and second resins as an intermediate layer and did not show an improvement in weld strength, Examples 1-5 which used a different polymer as an intermediate layer, showed a significant improvement in weld strength (pg. 6, Table 1 of Katayama).  Katayama therefore establishes that a different polymer having intermediate solubility between the solubility of the two polymers being welded can be used to improve the weld strength of the dissimilar polymers ([0063] of Katayama).
The applicant also asserts that 40% plus of the Juhl polymer combinations had no weld strength (pg. 12, 4th full ¶ of the amendment) and concludes that the Juhl disclosure is limited to only 6 dissimilar polymers (pg. 12, 5th full ¶ of the amendment).  While Juhl discloses 6 specific polymers that have laser weldability (pg. 3896, conclusion, 1st ¶ of Juhl), Juhl also discloses that nd ¶ of Juhl).   As set forth in the MPEP, obviousness does not require absolute predictability (MPEP § 2143.02) and Juhl clearly establishes that Hansen solubility parameters can be used to accurately predict weldability of dissimilar polymers.
The applicant also asserts that there is no predictability in trying to combine any element of Katayama with any element of Juhl (pg. 12, 5th full ¶ of the amendment).  As set forth above, however, Katayama provides motivation to use a different polymer having intermediate solubility between the solubility of the two polymers being welded to improve the weld strength of the dissimilar polymers ([0063] of Katayama) and Juhl discloses that Hansen solubility parameters can be used to predict weldability of dissimilar polymers (pg. 3896, conclusion, 2nd ¶ of Juhl).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560.  The examiner can normally be reached on M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER W. RAIMUND/
Examiner
Art Unit 1746


/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746